DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 5,457,591) in view of Huang et al. (US 2019/0246014) and Vong et al. (US 6,209,011).
Regarding Claim 1, Mock discloses a system (Sole Figure) comprising: 
a sensing circuit configured to couple to a power receiving device (circuitry excluding power source 11, rectifier 15 and the power receiving device/load 13), the sensing circuit including: 
an ammeter circuit (comprising 19, 25, 26) configured to monitor a supply current drawn specifically by the power receiving device (); and 
a hardware trigger circuit (comprising 49, 41, 47, 45, 65, 43) configured to receive a supply current monitoring signal from the ammeter circuit (signal output from 230 to 250), to detect when the supply current monitoring signal indicates the supply current drawn exceeds a threshold supply current level (Column 2, lines 15-18) and, in response to detection of the supply current exceeding the threshold supply current level, to provide a notification signal (signal output from 49); and
an indicator circuit (comprising 55) configured to receive the notification signal and, in response to receiving the notification signal, to provide a user-perceptible indication (optical signal output from 55), the indicator circuit immune to control by any other element/circuit of the system (55 controlled by only 49).  
Mock does not disclose the system an information handling system and the power receiving device being a webcam and the indicator circuit immune to control by a processor of the information handling system.

Vong discloses an information handling system (30, Figure 3) comprising a power source 9comprising 70, Figure 3) and power receiving devices (comprising 62, 28, 32, Figure 3) and an indicator circuit configured to receive a notification signal (comprising 74, 72, 40 receiving input from notification manager 68, Figure 3, Column 5, lines 24-26), wherein the indicator circuit is immune to control by a processor (comprising 60, Figure 3) of the information handling system after it is turned on/activated Column 2, lines 31-35, Column 5, lines 24-32, “The H/PC 20 is also shown with three types of external notification mechanisms: an LED 40, a vibration device 72, and an audio generator 74.  These devices are directly coupled to the power supply 70 so that when activated, they remain on for a duration dictated by the notification mechanism even though the H/PC processor and other components might shut down to conserve battery power.  The LED 40 preferably remains on indefinitely until the user takes action. ….).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensing circuit of Mock to monitor current drawn by a webcam in an information handling system such as taught by Huang to protect the system component/webcam from hackers and to prevent user’s privacy exposure (see Huang, Paragraphs 3-5), and to configure the indicator circuit immune to be controlled the processor/user controlled after turned on as taught by Vong, to alert the user of an imminent threat and take action.  
Claim 2, in the combination, Mock discloses the system of Claim 1, wherein the sensing circuit includes a first input terminal (input terminal coupled to 21), a first output terminal (output terminal coupled to load 13), and a second output terminal (output terminal coupled to 41), the first input terminal coupled to a power supply (21 coupled to power source 11), the first output terminal coupled to the power receiving device (load, 13), and the second output terminal coupled to the indicator circuit (output terminals/s from 35 coupled to the indicator circuit via the trigger circuit).
Regarding Claim 4, in the combination, Mock discloses the system of Claim 1, wherein the ammeter circuit includes a first resistor (comprising sensing resistor 19) and a power receiving device supply current sense circuit (comprising 27, 31, 35), wherein the power receiving device supply current sense circuit is configured to sense a voltage drop across the resistor (Column 2, lines 15-18, “….”), and wherein an output of the power receiving device supply current sense circuit is coupled to the hardware trigger circuit (output across 39 to 41).
Regarding Claim 5, in the combination, Mock discloses the system of Claim 4, wherein the ammeter circuit includes a second resistor (comprising 39), and wherein the output of the ammeter circuit is coupled to a first terminal end of the second resistor (output of 39 coupled to the first terminal of 19 via 35, 31, 29), and wherein a second terminal end of the second resistor is coupled to a second voltage supply (second terminal of 39 coupled to ground voltage supply).
Regarding Claim 6, in the combination, Mock discloses the system of claim 1, wherein the hardware trigger circuit comprises a Schmitt trigger circuit (49 is a Schmitt trigger circuit).
Claim 7, in the combination, Mock discloses the system of Claim 1, wherein the notification signal causes the indicator circuit to enable a light emitting diode to emit a visual output (55 is an LED emitting light output).
Regarding Claim 8, combination of Mock, Huang and Vong discloses the information handling system of Claim 1, wherein the notification signal causes the indicator circuit to enable an indicator (Mock, LED 55, Vong, Figure 3, LED 40, vibration device 72, audio generator 74) selected from a group consisting of: a speaker to output an audible sound (Vong, Figure 3, Audio generator 74); a haptic device to shake, pulse, or vibrate (Vong, Figure 3, vibration device 72); and both the speaker and the haptic device (Vong, Figure 3, Audio generator 74 and vibration device 72).
Regarding Claim 9, in the combination, Mock discloses the information handling system of Claim 1, wherein the notification signal causes the indicator circuit to actuate a switch (comprising 57, 59), and Huang discloses the webcam having a mechanical shutter/sliding cover to open a sliding mechanism when the webcam is in active state and to close when the webcam is idle (Paragraph 5). Combination of Mock, Huang and Vong does not specifically disclose the notification signal causes the indicator circuit to actuate a mechanical shutter to open a slider mechanism based on the webcam having an active state, and to close the slider mechanism based on the webcam having an idle state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the indicator circuit of the combination, a shutter similar to the shutter of the webcam in the combination, and configure to be 
Regarding Claim 10, Mock discloses the system of Claim 1, wherein the hardware trigger circuit includes: a voltage reference (comprising 51); and a Schmitt trigger comparator circuit (comprising 49), wherein an input of the Schmitt trigger comparator circuit is connected to a reference voltage output of the voltage reference (input from 51 via 65, 43 to the input of 49).
Claims 12-13 combined basically recite a method corresponding to the information handling system of Claim 1.  Therefore, Claims 12-13 are rejected at least for the same reasons as for Claim 1. 
Claim 14 basically recites a method corresponding to the information handling system of Claim 7.  Therefore, Claim 14 is rejected at least for the same reasons as for Claim 1.
Claims 15-16 basically recite a method corresponding to the speaker and haptic device respectively of the information handling system of Claim 8.  Therefore, Claims 15-16 are rejected at least for the same reasons as for Claim 8.
Claim 17 basically recites a method corresponding to the information handling system of Claim 9.  Therefore, Claim 17 is rejected at least for the same reasons as for Claim 9.
Claim 18 basically broadly recites, without specifically reciting the Schmitt trigger, a method corresponding to the information handling system of Claim 10.  Therefore, Claim 18 is rejected at least for the same reasons as for Claim 10.
Claim 19 basically broadly recites a method corresponding to the information handling system of Claims 7-9.  Therefore, Claim 19 is rejected at least for the same reasons as for Claims 7-9.
Claim 21 basically recites the combined limitations of Claim 1 and Claim 8.  Therefore Claim 21 is rejected at least for the same reasons as for Claim 1 and 8 combined. 
Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 5,457,591) in view of Huang et al. (US 2019/0246014), Vong et al. (US 6,209,011) and Kamatani et al. (US 2009/0033756).
Regarding Claim 11, Mock discloses the system of Claim 1, wherein the notification signal causes the indicator circuit to actuate a light source (indicator circuit comprising light emitting diode, 55 of Mock, 40 in Figure 3 of Vong, being activated).  Combination of Mock, Huang and Vong does not disclose the light source being activated to saturate a dynamic range of an image sensor of the webcam.  Kamatani discloses imaging preventing apparatus and method (Figures 2A, 2B) comprising image preventing operation that includes saturating a dynamic range of an image sensor of an imaging apparatus/camera (Paragraphs 74-76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the combination, an image preventing operation as taught by Kamatani, to prevent unauthorized imaging by a hacker, to safeguard the privacy of the user.  
Claim 20 basically recites a method corresponding to the information handling system of Claim 11.  Therefore, Claim 20 is rejected at least for the same reasons as for Claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836